Citation Nr: 0925996	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  07-06 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO)Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for patellofemoral 
syndrome of the bilateral knees with osteoarthritis.

2.  Entitlement to service connection for a partial right 
hamstring tear, proximal ischial ramus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 2003 to 
January 2004.  The Veteran also served in the United States 
Army National Guard.  On her September 2005 application for 
VA compensation (VA Form 21-526), she noted a period of basic 
training from April 1985 to August 1985.  There is no 
document in the claims file that is usually accepted for 
verifying this period of service, but if it was a period of 
basic training on enlistment to the National Guard, it 
probably was considered active duty for training (ACDUTRA).

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO decision, which 
denied claims for service connection for patellofemoral 
syndrome of the bilateral knees with osteoarthritis and a 
partial right hamstring tear, proximal ischial ramus.

The Board notes that the Veteran indicated in a January 2007 
statement that she wanted an informal hearing before a 
Decision Review Officer.  However, in a December 2007 
Informal Conference Report, it was noted that the Veteran 
elected to have an informal conference over the phone in lieu 
of a hearing at the Fargo RO.

The issue of entitlement to service connection for 
patellofemoral syndrome of the bilateral knees with 
osteoarthritis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's partial right hamstring tear, proximal ischial 
ramus is not shown by the most probative medical evidence of 
record to be etiologically related to a disease, injury, or 
event in service. 




CONCLUSION OF LAW

The Veteran's partial right hamstring tear, proximal ischial 
ramus was not incurred in or aggravated by active service.  
See 38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for a partial right hamstring tear, proximal ischial ramus, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A VCAA letter dated in October 2005 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed her that additional information 
or evidence was needed to support her claim, and asked her to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the Veteran as relating to this 
claim have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  
The Veteran was most recently provided a VA examination in 
November 2008, which addressed her claim for service 
connection for a partial right hamstring tear, proximal 
ischial ramus.  The examiner reviewed the claims file.  The 
Board finds this examination report and opinion to be 
thorough and complete.  Therefore, the Board finds this 
examination report and opinion are sufficient upon which to 
base a decision with regards to this claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The term "Veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ." 38 U.S.C.A. § 101(2) (West 2002); see also 
38 C.F.R. § 3.1(d) (2008).  The term "active military, 
naval, or air service" is defined to include active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); see also 38 C.F.R. § 3.6(a) (2008).  The term "active 
duty for training" includes, inter alia, certain full time 
duty in the Army National Guard.  38 U.S.C.A. § 101(22) (West 
2002); see also 38 C.F.R. § 3.6(c)(3) (2008).

The Veteran is seeking entitlement to service connection for 
a partial right hamstring tear, proximal ischial ramus.  
Specifically, the Veteran asserts that she injured her right 
hamstring by tripping over a tent stake and falling to the 
ground while on active duty in March 2003.  See notice of 
disagreement (NOD), March 2006; Veteran's statement, 
September 2005.

A review of the Veteran's service treatment records reflects 
that the Veteran complained of "pain in the inter (sic) 
aspect of the thighs" and outer aspect of the left thigh in 
March 2003 following an incident in which she tripped and 
fell forward to the ground.  A March 2003 service treatment 
record reflects that the Veteran hooked her left leg on a 
tent rope, overextending her hip flexors and back.  The 
Veteran complained that her left leg and flexor muscles 
really hurt.  In a June 2003 service treatment record, the 
Veteran complained of left-sided hip pain since March 2003, 
with pain going down to the left knee.  The Veteran was noted 
as having a left hamstring strain.  In a separate June 2003 
service treatment record, the Veteran complained of left 
thigh, knee, and hip pain following an incident in which she 
tripped over a tent stake approximately 120 days prior.  In 
an August 2006 service treatment record, it was noted that 
the Veteran had a partial right hamstring tear.  

In an April 2003 private treatment record, it was noted that 
the Veteran sought treatment for pain down the left leg into 
the hamstring following an incident in which she hooked her 
left leg on a tent hook and fell in a stretched position.  
See Dr. D.L.C. treatment record, April 2003.

In April 2004, the Veteran sought private medical treatment 
for complaints of pain in the right hip, buttock, and right 
low back.  See M.K.N., D.C. treatment record, April 2004.  
She reported that she injured herself while running with full 
battle gear on active duty and had been having trouble off 
and on since this injury.  The Veteran reported that, 
recently, after bowling, she felt something give in the right 
side and pain resurfaced again.  In an April 2005 private 
treatment record, the Veteran was diagnosed with signal 
alteration within the right hamstring tendon at its 
attachment to the ischial ramus consistent with tendinopathy 
or partial tear.  See Dr. R.M., M.D. treatment record, April 
2005 

At a November 2005 VA examination, the Veteran was diagnosed 
with a partial right hamstring tear, proximal ischial ramus, 
resulting in pain with sitting, and inability to run or push 
off with her right leg. 

In a July 2006 private treatment record, Dr. G.G.O., M.D. 
noted that an April 2005 MRI scan demonstrated a chronic 
partial tear of the right proximal hamstring tendon.  He 
stated that this appeared to be an old injury with chronic 
tendinitis, which is consistent with the mechanism of injury 
that the Veteran suffered in March 2003 when she tripped over 
a tent stake while on active duty.  In January 2008, this 
same physician examined the Veteran, diagnosed her with 
chronic right partial hamstring tendon tear, and opined that 
the tent stake injury was the cause of the right hamstring 
ligament attachment tear.  He stated that this tear went 
undiagnosed for over a year, as an MRI scan was not done 
initially.  In March 2008, this physician stated that, upon 
review of the Veteran's service treatment records, the 
Veteran's right hamstring tear and proximal ischial ramus are 
very likely caused by her military service.  

In November 2008, the Veteran underwent a VA examination.  
The examiner reviewed the claims file and noted the Veteran's 
reports of tripping and falling over a tent stake in March 
2003, injuring her right hamstring.  The examiner noted the 
drawing of the fall in the Veteran's chart that showed the 
left leg stretched and twisted.  The Veteran was treated for 
and reported left hip and left lower back pain following the 
accident.  The examiner noted that, a couple of years later, 
there is a report of right buttock pain that was present 
since the accident in March 2003.  The Veteran had a pelvic 
x-ray performed at one time that showed a dark spot and went 
on to have an MRI of the pelvis in April 2005.  The MRI 
showed a tendinopathy or partial hamstring tear at the 
attachment to the ischial ramus.  She has never had surgery 
for this condition.  The Veteran complained of daily pain to 
the right buttocks.  Upon physical examination of the 
Veteran, the examiner diagnosed her with chronic partial tear 
of the right proximal hamstring.  In conclusion, the examiner 
noted that the description of the Veteran's fall and the 
picture in her chart clearly indicate that she fell with 
stretched left leg.  Following the accident, she was treated 
for left hip and leg pain.  There was no mention of right-
sided pain until almost 2 years later.  There was also a 
documented incident of slipping on the ice in 2005, injuring 
the right leg, and then a pelvic x-ray showed a dark spot 
following that incident.  There was a report of a right hip 
or leg problems after bowling in April 2004.  Therefore, the 
examiner determined that, due to the inconsistencies of the 
Veteran's report versus her documented medical records, her 
right hamstring injury is less likely as not a result of the 
injury in March 2003.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

With regard to the November 2008 VA opinion, the Board notes 
that the examiner reviewed the claims file and offered a 
detailed rationale for her opinion.  With regard to the 
opinions of Dr. G.G.O., M.D. linking the Veteran's right 
hamstring tear to her March 2003 fall, the Board notes that 
Dr. G.G.O., M.D. indicated in the March 2008 statement that 
he reviewed the Veteran's service treatment records.  
However, the physician did not offer a detailed rationale for 
his opinion in this March 2008 statement.  Additionally, he 
did not offer a detailed rationale for his July 2006 and 
January 2008 opinions on this matter either.  Specifically, 
he gave no rationale for determining that the Veteran 
suffered a partial right hamstring tear in March 2003, 
despite the fact that the Veteran complained of left side 
pain at the time, and not right side pain, and was expressly 
noted as having a left hamstring strain in a service 
treatment record from that time period.  

Therefore, in light of the fact that Dr. G.G.O., M.D. did not 
offer a detailed rationale for his opinions, and the service 
treatment records document complaints of left side pain, not 
right side pain, following the March 2003 incident, the Board 
finds the November 2008 VA opinion, which was based on a 
complete review of the claims file and supported by a 
detailed rationale, to be the most probative opinion of 
record.  Therefore, the claim for service connection for a 
partial right hamstring tear, proximal ischial ramus must be 
denied.

The Board acknowledges the Veteran's contention that she has 
a partial right hamstring tear, proximal ischial ramus as a 
result of her active duty.  However, the most probative 
medical evidence of record does not support this contention.  
The Veteran can attest to factual matters of which she had 
first-hand knowledge.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, the Veteran as a lay person 
has not been shown to be capable of making medical 
conclusions, thus, her statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the Veteran is competent to report what comes 
to her through her senses, she does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994). 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a partial right hamstring tear, proximal ischial ramus, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a partial right 
hamstring tear, proximal ischial ramus is denied.


REMAND

The Veteran is seeking service connection for patellofemoral 
syndrome of the bilateral knees with osteoarthritis.  
Specifically, the Veteran asserts that she injured her 
bilateral knees by tripping over a tent stake and falling to 
the ground while on active duty in March 2003.  See NOD, 
March 2006; Veteran's statement, September 2005.

In October 2000, prior to the Veteran's second period of 
active duty service from February 2003 to January 2004, the 
Veteran was diagnosed with mild osteoarthritis of both knees, 
especially patellofemoral joint, secondary to mild patellar 
malalignment.  See Dr. G.G.O., M.D. treatment record, October 
2000.  It was noted at this time that the Veteran complained 
of bilateral knee pain for the past 6 to 8 months.  Id.      

A review of the Veteran's service treatment records reflects 
that the Veteran complained of "pain in the inter (sic) 
aspect of the thighs" and outer aspect of the left thigh in 
March 2003 following an incident in which she tripped and 
fell forward to the ground.  A March 2003 service treatment 
record reflects that the Veteran hooked her left leg on a 
tent rope, overextending hip flexors and back.  The Veteran 
complained that her left leg and flexor muscles really hurt.  
In a June 2003 service treatment record, the Veteran 
complained of left-sided hip pain since March 2003, with pain 
going down to the left knee.  In a separate June 2003 service 
treatment record, the Veteran was noted as complaining of 
bilateral anterior knee pain.  In a November 2003 service 
treatment record, the Veteran was noted as complaining of 
knee pain since 2000.  She denied trauma at this time and was 
noted as having a history of osteoarthritis in the bilateral 
knees.  In a separate service treatment record from November 
2003, the Veteran was noted as complaining of bilateral knee 
pain. 

In a January 2008 private treatment record, Dr. G.G.O., M.D. 
diagnosed the Veteran with bilateral knee osteoarthritis, 
especially patellofemoral joints.  This physician noted that 
the Veteran wondered if the physical activity with 40 pounds 
of gear has accelerated the deterioration of her knees beyond 
the normal daily wear and tear.  The examiner stated that he 
believed this was certainly the case.  In March 2008, this 
physician stated that, upon review of the Veteran's service 
treatment records, the Veteran's bilateral patellofemoral 
syndrome with osteoarthritis is very likely caused by her 
military service.  

As noted above, the Veteran underwent a VA examination in 
November 2008.  The examiner reviewed the claims file and 
noted the Veteran's reports of having bilateral knee pain for 
quite some time which worsened after a March 2003 incident, 
in which she tripped over a tent stake.  The examiner noted 
that x-rays from October 2000 revealed the Veteran have a 
mild hint of early arthritis bilaterally, especially to the 
patellofemoral joints, secondary to mild patellar 
malalignment.  The examiner noted that there is no evidence 
of increased knee pain immediately following the 2003 
incident.  The examiner further noted that the Veteran has 
been found to have multiple musculoskeletal problems, 
including osteoarthritis of the patellofemoral joints, both 
hips, both first metatarsophalangeal joints with early bunion 
deformity, osteoarthritis of the right sacroiliac joint, leg 
length discrepancy with the right leg being shorter than the 
left, and a history of a chronic partial tear of the right 
proximal hamstring attachment.  

Upon physical examination of the Veteran, the examiner 
diagnosed the Veteran with mild degenerative changes, 
principally centered upon the bilateral patellofemoral 
joints.  In conclusion, the examiner noted that there is 
evidence of the start of arthritic changes to both knees in 
2000, at which time she had bilateral knee pain.  The 
examiner noted that there is no documentation of knee pain 
following the accident in March 2003.  Therefore, the 
examiner determined that her current osteoarthritis of both 
knees was not caused by the accident that occurred in 2003.  
The Veteran reportedly has osteoarthritis of multiple joints.  
The Veteran had documented mild degenerative joint disease in 
2000 and still has mild degenerative joint disease.  The 
examiner noted that, technically, there has not been any 
significant worsening of the degenerative joint disease per 
x-ray since 2000.  Because she has documented degenerative 
joint disease of other joints, and there has been no 
significant change per x-ray from 2000 until now, the 
examiner determined that the issue of knee aggravation due to 
service cannot be resolved without resorting to mere 
speculation. 

While this VA opinion appears to be adequate with regard to 
the question of whether the Veteran's bilateral knee 
disability had its onset in or was the otherwise the result 
of an injury incurred on active duty, the examiner did not 
offer a definitive opinion with regard to whether the 
Veteran's current bilateral knee disability was or was not 
aggravated by her active duty service but instead stated that 
the issue could not be resolved without resort to 
speculation.  See, generally, Emenaker v. Peake, No 2008-7051 
(Fed. Cir. Dec. 31, 2008) (discussing equivocal language in 
opinions regarding increase in disability and natural 
progression of diseases).  The Board notes that once VA 
undertakes a duty to provide a medical examination, due 
process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 
Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green 
v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's 
duty to return an inadequate examination report "if further 
evidence or clarification of the evidence... is essential for 
a proper appellate decision").  

With regard to claims for service connection based on 
aggravation during a period of active duty, the Board notes 
that the law provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  To rebut the presumption of 
sound condition under section 1111 of the statute for 
disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003); see Wagner v. Principi, 
370 F.3d 1089 (Fed.Cir. 2004).  

In this case, as is frequently the case with members called 
to active duty from the National Guard, there appears to be 
no "enlistment" examination report contemporaneous with the 
date of entrance onto active duty in February 2003 because 
periodic examinations were done during prior service in the 
National Guard.  Where there is no examination report 
contemporaneous with entrance, a condition cannot be 
considered to have been noted at entrance to active duty, and 
therefore, the presumption of soundness applies.  Cf. Doran 
v. Brown, 6 Vet. App. 283, 286 (1994) (where there was no 
entrance examination report of record, the presumption of 
soundness attached as reflected by the conclusion that the 
presumption of soundness had been rebutted by clear and 
unmistakable evidence of the pre-service existence of the 
disability).  In this case, there is clear and unmistakable 
evidence that osteoarthritis of the knees existed prior to 
entrance onto active duty in the form of medical evidence 
showing a diagnosis of the disease in 2000.  

However, the next question with regard to whether the 
presumption of soundness may be rebutted is whether there is 
clear and unmistakable evidence that osteoarthritis was not 
aggravated by active service.  VAOPGCPREC 3-2003; Wagner, 370 
F.3d at 1094-1096.  This is a legal question, but it can, and 
often does, involve medical evidence with regard to the 
nature of the disease involved in order for the adjudicator 
to resolve the legal question.  In this regard, temporary or 
intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence to 
show increased disability for the purposes of determinations 
of service connection based on aggravation unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Clear and unmistakable evidence that 
the disease or injury was not aggravated by service may be 
shown by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the preexisting condition.  
See Wagner, 370 F.3d at 1094-1096; 38 U.S.C.A. § 1153.

Therefore, in light of the fact that the November 2008 VA 
examination report does not contain a definitive opinion 
regarding whether the Veteran's current bilateral knee 
disability underwent no increase in disability during service 
or that any increase in disability was due to the natural 
progress of the preexisting condition, and because the 
January 2008 and March 2008 opinions of Dr. G.G.O., M.D do 
not appear to be based on review of the service treatment 
records or provide detailed rationales which address this 
question either, the Veteran must be provided a new VA 
examination to determine whether her current patellofemoral 
syndrome of the bilateral knees with osteoarthritis was 
aggravated or chronically worsened by her active duty 
service.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination for 
patellofemoral syndrome of the 
bilateral knees with osteoarthritis.  
The claims file should be provided to 
the appropriate examiner for review, 
and the examiner should note that it 
has been reviewed.  After reviewing the 
file and examining the Veteran, the 
examiner should provide an opinion as 
to whether the Veteran's current 
patellofemoral syndrome of the 
bilateral knees with osteoarthritis 
underwent an increase in disability 
during service and, if it did, whether 
any increase in disability was due to 
the natural progress of the preexisting 
condition.

The examiner should state an opinion 
regarding aggravation of the condition, 
NOT in terms of "likelihood" or 
whether "it is at least as likely as 
not", but rather the examiner should 
state whether the patellofemoral 
syndrome of the bilateral knees with 
osteoarthritis underwent no increase in 
disability during active duty service 
from February 2003 to January 2004.  In 
this regard, the examiner should note 
that temporary or intermittent flare-
ups of symptoms of a preexisting 
condition, alone, do not constitute 
increased disability but rather the 
underlying condition must have 
worsened.  Keeping this in mind, the 
examiner should state whether in this 
case that there was no increase in 
disability during service or whether 
any increase in disability was due to 
the natural progress of the preexisting 
condition.  


2.  After obtaining the evidence noted 
above, the RO should readjudicate the 
claim.  In particular, review all the 
evidence that was submitted since the 
November 2008 supplemental statement of 
the case (SSOC) and, in rendering a 
determination, consider whether there has 
been clear and unmistakable evidence to 
rebut the presumption of soundness 
regarding the Veteran's period of active 
duty.  VAOPGCPREC 3-2003; Wagner, 370 
F.3d at 1094-1096.  In the event that the 
claim is not resolved to the satisfaction 
of the Veteran, she should be provided an 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and her 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of her claim.  Her cooperation in VA's efforts 
to develop her claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


